
	

113 HRES 581 IH: Recognizing the 125th anniversary of the City of Compton.
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 581
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2014
			Ms. Hahn submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Recognizing the 125th anniversary of the City of Compton.
	
	
		Whereas May 14, 2014, marks the 125th anniversary of incorporation of the City of Compton;
		Whereas the City of Compton was the seventh city in the Los Angeles County incorporated on May 14,
			 1888;
		Whereas the City of Compton, the Hub City, is the passageway of 25 percent of all United States waterborne international trade;
		Whereas the City of Compton is home to various historical landmarks such as Heritage House, Angeles
			 Abbey Cemetery, Eagle Tree, Dr. Martin Luther King, Jr., Memorial, and
			 Woodlawn Cemetery;
		Whereas the City of Compton has contributed to the diversity of California by electing Douglas
			 Dollarhide, California’s first African-American mayor of a metropolitan
			 city, and Doris Davis, the first African-American woman to be mayor of a
			 major city; and
		Whereas the City of Compton has and continues to change and stands poised for success in the years
			 to come: Now, therefore, be it
	
		That the House of Representatives—
			(1)recognizes and celebrates the City of Compton to the thousands of residents of the city, the county
			 of Los Angeles; and
			(2)celebrates the long and exceptional history of the City of Compton and its contributions to
			 California and the United States on the 125th anniversary.
			
